Case 1:21-cv-11400-JCB Document 1 Filed 08/25/21 Page 1 of 6

P2277 USDC Mg

Revised 05/01 WDNY

UNITED STATES DISTRICT COURT
is fe: ot. ussachyse: s&
A ndré iZe ne Leves qué

yy acs 2 ent evt
ECE eS bean Cen [Te ben Len
-, etitioner,

Kerth . Civil No.:
Ovudge4 Bruno | Spacre of: Ow ) ik cs

(Name of warden, superintendent, jailor or
authorized person having custody of petitioner)

1

 

5

ALC

Respondent.

PETITION FOR WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
BY A PERSON IN CUSTODY CH ROOF-6! ldéZ

Petitioner’s Name (and Prisoner Number, if applicable): Aad re (2 ene Leve SGU

~ | / j i a %
Petitioner's Place of Confinement: > Tehe of Mew VurKj cu | f [5 t le Yer
: hor Dark Aege

l. Provide the following information regarding the determination which you are challenging
in this petition. (If you wish to ea more than one determination, you should file a

separate petition for each determination.

* Type of determination: #i ae np of Ocian ( ACaMacs tte JI
Quad uwiili 14 fa wee with GF sgo~ daz) lawyer

* Who made the determination: Se Owd- Path Jud cc S CMO od
the Cliatyu Cru Py SV peri [¢ J platy Cort Ady

- T- §- ope 74

* Where was the determination made: \JVidio ~ Cem Cleute

* When was the determination made: o . $ - X

* Did you appeal the determination?: Yes vO No

* Tf you did appeal: ee Aes :
» *‘Totwhoin did you appeal: Sinhilat Atu aS Tele Dualiay ns Prument
= —#
* When was the appeal decided: oud in } Emer jency fot Alia
- _—Whatwas-the resul appeal: — ejatR~Theic is oe
Such +i! ma 85 Mea tal Maase — 3t5 [aCe teers hg
- D am the Vietiw heing Wictime bes? G Denied a fetal
* If you did not appeal, state why you did not: Da) dle “Je pw dy ’ On Nov
ep rt 0 thyacns le Sudo Tndirn lian? Fedor CAN t
Bog tarde cerimendt dil aet) meet The gBwd5evr
rE tometed of walice

— af prot. yet T wees Gi yai
mM The Port at Plt Serveal aim x, ~mMick the

D_ = 1 Lhe mel ~ ' iT
YSZ Weds Hea: My Was Shaw | farce (t clenial =F
due process

  
 
 
  

   
  

g
Case 1:21-cv-11400-JCB Document1 Filed 08/25/21 Page 2 of 6

3/2 zt
| Nerd up ?

am Deng dunce d bs lishea bo an lesa Padds - dry Seog
XS TNs facility relies fy adhere fo federal Cameron leche
Commis sin guide (ne Maddeded by Federe) lens ¢
On Pah Cater bila tou+ Conmunlst done
ENS Senet Melatth Semete Hearlays

they retuce to proite fetsme! chants y doles or

1A Style. Sher 4 Wave breed Lan ransom sg tes for
fhe. deranyed Cartent s Murcer Rafe promote antl -

Socal be lever. As Ne pudicty writers aud cost
I CU Comrer @ Vidlence heft ext,
JL was feimly eddcke
n4 ~cFC J ce cb Cer
“5° brmcht of a taste fat were Qe
were MwVderd yo, Ie bceel/

“ Sten Lue
Green Basse d and pehune J howe (sl<)

— fopecdety RS beey Sisechd > Volume cartut

. ay ff
| (C5 as T Shey locke J ir “ay Sel alre~

Ga Wer It cell on GQ Minl- Zr, tod. Hae)
Cq sca) Me. rhe bite cs’
sé- |5B[-w- Jo22 2 DIc
a Diy hie F Me Scuchsse ff
on
Levesple(@ bust (ote),
USDC hede Berg

ql2- Cy- PP F PeeSes USDC . Nat qhers Durdvet a
( Mew Yur

CLE MACH
Case 1:21-cv-11400-JCB Document 1 Filed 08/25/21 Page 3 of 6

2 State concisely every ground on which you claim that you are being held unlawfully.
Summarize briefly the facts supporting each ground:

(a) Ground one: the feople of the bhte of Mew (ow celvce
te A ialhnd.

let me cell Cogromer ceruice te Dobe e8 pa
Naw dank cold aud foot Bai A Lon ot Dauner re “use
Supporting facts (tell your story briefly without citing cases or law): 7 /@/@c te Sly ached

As call Se ag new Bank H can Se asciane
Me uk 6 Adu) Cafs deligesd vos Van S$ -/2-21
ek. Aot gil awed che varpiticostiin _petorn call .
upp art ives! bp Fur sity oe ££  cantec# 2 yewrold
fall, Pig. Vem atin, oc tetal dee + wa
a it errs t Mes sua5¢s md artes Wied by maderme ,

(b) Ground two: Avec Le TL walthed on bet Sor | 5 liens

 

 

 

 

and Lisa, “ho- beget alesse oS ~fo Call aya
Supporting facts (tell your story briefly without citing cases or law): Qaly once
Gace May (2 22! A years atter M)k Tal Alli gates
ot = p ‘ te li hae — oleh 5 MA howd at been cdl gwe_i Se th ye

cue tamer —Ceruice tee se Pie deh. Aftsce $ ¢

jy
Cavee ony eehyreme dichvi¢ cearel Vane ¢ ae af
Gua The Aaj--¥ =a bea wichite! £uch 7, vet Ce. LOL
(c) Ground three: ak MH © (Yo P) allesod tp, fe J cw The
Slaucecey’s Fasulte oF Cla fe vwea Ts [parce ( KH
- the dil (aot) make ONNo ut werty re
Supporting facts (tell ex sion briefly without citing cases or law): OW Au 3 Zo2l
t wes Subrected ty oh wilie ;
Aot alloyed te  peview  alledigd retort’ ¢
ifig NA Caner cs teste a. =h it /( 1 & (AO +) ° all ave? a Hoar [Ay
ta 2 SE Mave deen deate 2 My BT Anrtend met Fi) h4
te Ae lewt guidexre put terphey, BS Ay de toue? « -

—. IT Ou belay leat ovr - a iz" Arner d ALLLAT Weolatho
(4) Ground four: F bwve been ¢landereS by pesfle dent rte
) {4 (ida cl fancy tn be lithe me bu “ame “callin, 9

AE =:

" € _ \ if
Thee ie porsocls Thiny os Mewkl ulaecg —or God!

Supporting facts (tell your story briefly without citing cases or law):

Only deffovted  Socla- flutks Swesd t= fod,

hie Se Cua ane WAtin omdor & os

= “the ¥=3- 21 alledie dt henriat ome Sole Arne

Curastucted wos Ao uliors Ager le Wi tinwte

gtr Guest The SLIP Woarihy That ifs + The
—_ oa neh : a a ¢ | i ; :
Mel og Cea h ew f-j-]% wSoOc
3, Have you filed anv other habeas corpus applications with respect to this incarceration?

YES _./ NO

If the answer is YES, please answer the following questions:
, Hh ~
Approximate date of filing: A/avs_| 0 ; Zo ¢l
Court where petition filed: Cc lia bow ( iaAihy © ime dat [g Jf die wc C. sur +
/ th r T «
_ i fe. ? Mary er edt S tre Cc a
Pletisku ho wey. 12401
a wy } . f -

hey Palace to even Plots co ay TW

a am Moh wa Keun y Tet Ju? —

 
   

 
   

i

Dec veorrt
Case 1:21-cv-11400-JCB Document 1 Filed 08/25/21 Page 4 of 6

ay
af pany ot
On 3-2) 4 |
fee ff, a é * r eke wees | : ¢ }

Chee Lol grey € d
\ 7 aA

wl CAS not)
Swed -+y pevlew the (lone eros
ECU Laan 4 tua d herle Spee eh i
c aha veyed TR d

if (as)dem’ Richare fiver oT

SS 6y sity ¢ £ Alle. De i Sasol Hien,
et hie her Thies with Dues eanch '@.

eo eg ,

Lda (wt) we)lwe Mh Gy

er hor

- ay — Conspl/aey + =e , deprive. fe.
ot “eT ~ Process My | fo | erty
one pranerty > | | .

TE \nave the. ‘ui | Vedvieg an 2
pi (elven pedvje. fo \ne.. Ip

procure. a Aty ews i. Cow ,
Case 1:21-cv-11400-JCB Document1 Filed 08/25/21 Page 5 of 6

[lbo > See \- Zl-¢v- Cede § eo Dicdtebof Neo Yak
Leg h-ev- (0223 DTC de Web of Mecsach-seth

Docket number of proceeding: i Keer o- ih A OZ, 6 To

Name of judge assigned to proceeding: co vege Ks CMo
Disposition: Ven feo Z Richt po Nay lew Pm pcunies + eu. ‘Seune

7 ;
- or Heyy at “the Large [witeh Hunt ™
WHEREFORE, the petitioner prays that the Court grant petitioner thé relief to which he or she may
be entitled in this proceeding, iy You may also list any specific relief you wish to obtain.)
“Te ov et tven Cow te rulein, attec Fe yl eu) (Asy ade tly

  
    

                
    

Lo

 

        

AS Ged Vy gwt_le

    

 

 

 

 

7 Te AAG AfAcés Md oa  Asoed Roh lk Cont
Fa We Saveley € cece os a Lave pet (Me, ke, y x
ca CusAynac service he y Jv st Hee ike l we here -
I declare te penalty of perjury that the rorey Oe is true and correct.
Executed on: Av a ({ , DOA [ ( on cite
Pr o - Sa! enat
Levesque S Frost Gi t, Dy “ap Z (SIGNATURE OF er binky UF ANY))

ee plsde seed

    
  
   

Uo - Se hot) Jetya Lugs

g “yee whee 1 Cent
Bom Sepemte ‘wont £ HABEAS ORK *
A OSD.C. Dightet of Measccr closets
Oo G Med lee! faHeunt Mar
fle “Patriot act aud 17

Same me te et Pelee sed

Ow Geabedetdeleenobe

Wes Vsusly sctheteed e Jeege ee evod and

Campo tyniay and le Federa\ enfloyecs Mallsedcly
Ces SvE My CMC - sift curd Cort he te ane ot fle hive

ele tian favs is petitins hQec dls )

ofter L wes ely awttante? (ond
or cheye , pralicwel *y Scamdral s

€ wirdte AM wu $
0 aud
paliee| opp anc’
Go FT an &
Comtersitiva Lwertauclaa

Caunde te fer
PML Alice

 

    
  
  
  

——- -——--—__—_—>

Wes om (42) allewe 2

a “hylan The 7 want ever N00 four
(“uv tee at Cony hearnang $
Case 1:21-cv-11400-JCB Document1 Filed 08/25/21 Page 6 of 6

Fao Al On 8-2-2) hat 63o-Kur.,,
octet ets je

cee CHAS $04 et Cel TZ cr \USfa us a tiey ie

oe d= e an A) url» - [| LY Gas mo HO ays
| .
O. Suis gtarcle!

— Bn OAT 2 ot B LOY GS an
MAN SPF oy ne, Tl)

 

#103 adf (cer the AO Cote glare)

} . ok
mo 4 5 ain Gi } tr Lhe? ARO. (? by g ce | ly
| Outen \ way * ceil/ obode uit,

. Os A MA, Ofery [Il vy Jos base)
AAC Sa Mug | Mr, > de

. | . . c | ' ,
SG 3- an /ec omlal ond

Yen Ad
3 oa a 4 ,
i Oaahy

\,

{| 4A } {i fr oo

— + te ; / | My ped-sces be pv an a

- PU Sma] ‘NGfealay devi ce, Che Mr, Pate)

laid The Volume, On Minn, cand toe)

AA ts fagte fr tre ak 6 ot over 18-2 S ar
of [00 . Mr. Cross ts Barden Ine |
